Citation Nr: 0512646	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of an initial 20 percent rating for plantar 
fasciitis with tarsal tunnel syndrome and polyneuropathy of 
the left foot.  

2.  The propriety of an initial 20 percent rating for plantar 
fasciitis with tarsal tunnel syndrome and polyneuropathy of 
the right foot.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel








INTRODUCTION

The veteran had active service from June 1998 to August 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which, in relevant part, granted the veteran's 
claim for service connection for bilateral plantar fasciitis 
with tarsal tunnel syndrome and polyneuropathy and assigned 
initial 0 percent (i.e., noncompensable) ratings for each 
foot effective August 21, 2001 (the day after discharge from 
active service).  She appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board remanded the case to the RO in June 2004 for 
further development and consideration.  And following a VA 
examination in August 2004, an October 2004 RO rating 
decision granted higher 20 percent ratings for the bilateral 
foot disability, with the same effective date as the prior 
ratings of August 21, 2001.  That was not, however, a total 
grant of the benefit sought, i.e., a maximum schedular 
rating.  So the issues now before the Board are whether the 
veteran is entitled to even higher initial ratings.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the highest possible schedular rating unless she 
expressly indicates otherwise).






FINDINGS OF FACT

1.  The veteran's plantar fasciitis with tarsal tunnel 
syndrome and polyneuropathy of the left foot causes limited 
motion of the ankle in plantar flexion and dorsiflexion, a 
guarded and antalgic gait, burning pain, swelling after use 
and severe functional impairment.  

2.  The veteran's plantar fasciitis with tarsal tunnel 
syndrome and polyneuropathy of the right foot causes limited 
motion of the ankle in plantar flexion and dorsiflexion, a 
guarded and antalgic gait, burning pain, swelling after use 
and severe functional impairment.  


CONCLUSIONS OF LAW

1.  A 30 percent rating, but no more, is warranted for 
plantar fasciitis with tarsal tunnel syndrome and 
polyneuropathy of the left foot.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.45, 4.59, Diagnostic Code 5284 (2004).  

2.  A 30 percent rating, but no more, is warranted for 
plantar fasciitis with tarsal tunnel syndrome and 
polyneuropathy of the right foot.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5284 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004), it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice by letter of February 2002, which was prior to the May 
2002 rating decision that granted service connection for the 
disorders for which increased ratings are now sought.  

Also recently, in VAOPGCPREC 8-2003 (Dec. 22, 2003), it was 
held that if, in response to notice of its decision on a 
claim for which VA has already given the required VCAA 
notice, a notice of disagreement (NOD) is received that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  This is 
what occurred here since the veteran's claims initially arose 
in the context of seeking service connection, so the VCAA 
notice she received in February 2002 addressed her claims in 
this specific context.  It was only after the RO granted 
service connection, obviously, that she began to question the 
propriety of the initial ratings assigned - first 0 percent 
and now 20 percent.  Thus, according to VAOPGCPREC 8-2003, no 
additional VCAA notice is required.

Nevertheless, when remanding this case to the RO in June 2004 
via the Appeals Management Center (AMC), the Board directed 
the AMC to ensure there had been compliance with the VCAA.  
And in response, the AMC sent the veteran a notification and 
development letter later in June 2004 providing information 
and offering assistance in substantiating her claims.  She 
was requested to provide information about any relevant 
treatment she had received since service, including from 
private doctors and VA.  She also was instructed where to 
send the information and evidence, how long she had to do it, 
how to contact the AMC, the status of her claims - including 
insofar as what evidence had been received and whose ultimate 
responsibility, hers or VA's, it was for obtaining the 
supporting evidence, what the evidence needed to show to 
prevail, and how to designate a veterans' service 
organization (VSO) to represent her.  She did not respond to 
the AMC's letter, however.  So she has been provided every 
opportunity to identify and/or submit evidence and argument 
supporting her claims, and to respond to the VA notices.  
Indeed, she had time to identify and/or submit additional 
supporting evidence, not only in response to the AMC's June 
2004 letter, but also earlier after issuance of the SOC in 
August 2003, which cited the VCAA regulations, and 
Supplemental SOC (SSOC) in November 2004 when the RO 
readjudicated the claims based on the additional evidence 
that had been received since the initial rating decision in 
question and SOC.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and statements of the case may satisfy 
this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the June 2004 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claims.  



The VCAA letter requested that the appellant provide or 
identify any evidence supporting her claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, and she has been provided 
several VA examinations addressing her bilateral foot 
disability, including most recently in August 2004 as a 
result of the Board's June 2004 remand.  She declined the 
opportunity to testify at a hearing in support of her claims, 
and, as mentioned, although contacted in June 2004 to obtain 
additional medical treatment records, including those 
belonging to Dr. Kumar, she did not respond to the AMC's 
letter.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

A May 2001 Report of a Medical Evaluation Board (MEB) 
confirms the veteran had polyneuropathy with demyelinating 
and axonal loss, as well as tarsal tunnel syndrome.  She no 
longer met military retention standards.  The Report of a 
May 2001 Physical Evaluation Board (PEB) indicates her 
initial symptoms were painful feet and that various diagnoses 
were suggested, including plantar fasciitis and tarsal tunnel 
syndrome.  She had hyperthermia, paresthesia, and pain in 
both lower extremities.  



On VA general medical examination in April 2000 the veteran's 
claims file was available for review.  On examination her 
gait was normal.  There was no weakness of the lower 
extremities.  Her principal complaint was burning in the 
soles of her feet, even during cold weather.  She had 
experienced tenderness in her Achilles tendon across the 
soles of her feet, particularly on stretching and weight 
bearing, consistent with plantar fasciitis.  She also 
reported that her right ankle seemed to turn over fairly 
easily and she thought that she might have sprained it in the 
past.  On examination her feet were symmetrical.  There was 
no tenderness of the Achilles tendon.  There was no swelling 
or deformity, but there was mild tenderness of the posterior 
aspect of both medial malleoli.  There was mild tenderness of 
the soles of the feet on stretching, but no objective 
increase in temperature.  Sensation to touch was intact 
throughout and position sense was intact.  She did not have 
difficulty standing on her toes.  Both ankles were strong and 
range of motion of each foot was 20 degrees of dorsiflexion 
and 30 degrees of plantar flexion.  The diagnoses included 
polyneuropathy of the feet with hyperthermia and 
paresthesias; bilateral plantar fasciitis; and tarsal tunnel 
syndrome with residual tenderness.  

On VA reexamination of her feet in June 2003, the veteran's 
medical records were reviewed.  She complained of pain and 
numbness in her feet.  Treatment had been conservative.  She 
had pain upon standing or walking for a long time or with any 
strenuous activity.  She did not use crutches, braces, canes 
or corrective shoes.  In the past she had been given shoe 
inserts and Motrin, but she did not have inserts in the shoes 
she wore to the examination.  She had not missed any time 
from work in the past year.  On examination there was no 
deformity of her feet.  She had full range of motion of her 
toes and ankles and the motion was not painful.  She had no 
fatigue, weakness or lack of endurance.  She had no edema, 
instability, weakness or tenderness.  Her gait was normal.  
There were no calluses, skin breakdown or unusual shoe wear 
pattern.  There were no skin or vascular changes.  Her 
posture was good in all planes.  She had no hammertoe or claw 
foot deformity and did not have high arches, flat feet or 
hallux valgus.  The diagnoses were bilateral plantar 
fasciitis and bilateral tarsal tunnel syndrome.  



On VA neurology examination in June 2003 the examiner noted 
the veteran had a history of pains and paresthesias in all 
four extremities beginning about one year earlier.  She had a 
family history of diabetes.  Currently, her pains did not 
awaken her at night.  She did not take medication.  She had 
some swelling after a long day of work.  On examination she 
could stand on her heels and on her toes.  Strength of her 
quadriceps, anterior tibialis, hamstring, gastrocnemius, and 
peroneal muscles was normal.  Range of motion of her ankles 
was normal.  There were no fasciculation and no atrophy.  
Reflexes at her ankles were symmetric and active.  Sensation 
to light touch, trace figures, and vibration was normal in 
all extremities and joint sense was normal in the toes.  The 
diagnoses included pain and paresthesias in all extremities 
for four or five years - but neurologically negative, and 
arthralgia.

During the most recent VA examination in August 2004, the 
veteran's claims file was extensively reviewed prior to the 
evaluation.  She was a full-time student, but also worked 
full-time.  She reported that pain in her feet had severely 
limited her activity and after walking for 10 minutes she had 
acute foot pain.  She was unable to jog or run.  She reported 
that she had classic bilateral heel pain with initial weight 
bearing, with burning paresthesias of both feet especially 
over the plantar aspect of the feet.  She also reported that 
she had an altered gait.  

On objective physical examination the veteran's gait was 
guarded and antalgic.  There was a bilateral rigid cavus foot 
deformity with minimal compensatory pronation, with the 
latter also being noted on walking.  Palpation of the plantar 
fascia in the longitudinal arch was painful to deep touch.  
The plantar fascia were tough but without evidence of 
palpable fibroma.  Plantar flexion of the ankle was limited 
to 30 degrees with end-range tenderness.  Dorsiflexion was 
markedly decreased to about 0 to 5 degrees with severe pain 
at end-range motion.  This was consistent with equinus and 
pes cavus deformities.  It was noted that two past 
electromyograms (EMGs) had been abnormal and that an 
examination by a private neurologist in October 2000 had 
produced a positive Tinel's sign.  This was also observed 
bilaterally on the current examination.  A past EMG had 
suggested sensory/motor demyelinating polyneuropathy.  

The examiner's diagnosis was that the veteran's bilateral 
equinus, intractable plantar fasciitis, and tarsal tunnel 
syndrome had significantly limited her normal activity and 
the limited activity was inversely proportional to an 
increase in painful symptoms.  

Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  And, as alluded to, 
when the appeal, as here, concerns the propriety of the 
initial ratings assigned just after establishing entitlement 
to service connection, VA must consider whether the veteran 
is entitled to a "staged" rating to compensate her for times 
since filing her claims when her bilateral foot disability 
may have been more severe than at other times during the 
course of her appeal.  See Fenderson, 12 Vet. App. at 125-26.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, moderately 
severe foot injuries warrant a 20 percent disability rating.  
Severe foot injuries warrant a maximum 30 percent rating.  A 
Note to Diagnostic Code 5284 provides that with actual loss 
of use of the foot, a 40 percent rating may be assigned.  

A 30 percent rating may be assigned when there is severe 
malunion or nonunion of the tarsal or metatarsal bones.  20 
percent is warranted if this is moderately severe.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5283.  

A 20 percent rating also is warranted for unilateral acquired 
claw foot (pes cavus).  A 30 percent rating is warranted for 
this condition, when bilateral, when all toes tend to 
dorsiflex, there is limited dorsiflexion at the ankle to a 
right ankle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A 30 percent rating is warranted 
when the condition is unilateral if there is marked 
contraction of the plantar fascia with dropped forefoot, all 
toes are hammer toes, very painful callosities, and marked 
varus deformity.  And if these are found bilaterally, 
a 50 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5278.  

A 20 percent rating is warranted, as well, for acquired pes 
planus (flat feet) when unilateral and severe with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and when these 
findings occur bilaterally, a 30 percent rating is warranted.  
A 30 percent rating is also warranted for unilateral pes 
planus when pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation, and there is no improvement by orthopedic shoes 
or appliances; and when these findings occur bilaterally, a 
50 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276.  



38 C.F.R. § 4.124a provides that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8525, severe 
incomplete paralysis of the posterior tibial nerve warrants a 
20 percent rating.  Complete paralysis of the posterior 
tibial nerve, with paralysis of all muscles of the sole of 
the foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed, adduction is weakened, and 
plantar flexion is impaired, warrants a maximum rating of 
30 percent.  

38 C.F.R. § 4.57 (2004) provides that it is essential to make 
an initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality that is 
not compensable or pensionable.  See, too, 38 C.F.R. 
§ 3.303(c), 4.9.  In the acquired condition, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  
The attention should be given to anatomical changes, as 
compared to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  In the absence of 
trauma or other definite evidence of aggravation, service 
connection is not in order for pes cavus which is a typically 
congenital or juvenile disease.  

Normal plantar flexion of the ankle is to 45 degrees and 
normal dorsiflexion of the ankle is to 20 degrees. 38 C.F.R. 
§ 4.71, Plate II.  

Analysis

The fascia is "a sheet of connective tissue covering or 
binding together body structures."  Hoag v. Brown, 4 Vet. 
App. 209, 211 (1993).  "Fasciitis is defined as inflammation 
of a fascia."  Hoag, 4 Vet. App. at 211.

"Plantar fasciitis is defined as inflammation involving the 
plantar fascia especially in the area of its attachment to 
the calcaneus and causing pain under the heel in walking and 
running."  Hoag, 4 Vet. App. at 211.  Plantar fasciitis is 
inflammation of the sole of the foot, associated with 
eosinophilia, edema, and swelling.  Fenderson v. West, 12 
Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994).  

Tarsal tunnel syndrome refers to compression of the posterior 
tibial nerve within that canal.  

Initially, it is clear the veteran does not have complete 
paralysis of the posterior tibial nerve since, although 
plantar flexion is impaired, she does not have paralysis of 
all muscles of the soles of her feet.  Thus, a maximum 30 
percent rating is not warranted for complete posterior tibial 
nerve paralysis.  

Also, the veteran has never had a fracture of a tarsal or 
metatarsal bone, so there is neither malunion or nonunion, 
much less such a symptom of a severe nature that would 
warrant a 30 percent rating.  

Hence, in addition to whether she has severe disability under 
DC 5284, this leaves only the question of whether the veteran 
has claw foot (pes cavus) or flat feet (pes planus) 
deformities, either unilaterally or bilaterally, which would 
support a higher rating.  

There has been no diagnosis of pes planus (flat feet), but 
the 2004 VA examination confirmed the veteran had bilateral 
pes cavus with only minimal compensatory pronation.  That 
examination also found she had experienced, in part, an 
equinus deformity; equinus is talipes equinus.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 574 (27th ed. 1988).  Talipes 
equinus is a deformity wherein the foot is plantar flexed, 
causing the person to walk on the toes without touching the 
heel.  DORLAND'S at 1661.  

The veteran has limited dorsiflexion, which in turn is 
contemplated for a 30 percent rating for bilateral pes cavus.  
But there are no findings of shortened or contracted plantar 
fascia, marked tenderness under the metatarsal heads, 
dorsiflexion of the toes, dropped forefoot, hammer toes, or 
very painful callosities that would warrant either a 30 
percent rating for unilateral pes cavus or 50 percent for 
bilateral pes cavus.  

Nevertheless, the veteran has in addition to this plantar 
fasciitis, for which there is no specific diagnostic code for 
rating purposes in the VA Schedule for Rating Disabilities.  
In these type situations, rating may be done by analogy.  
Under 38 C.F.R. § 4.20 (2004), it is permissible to rate an 
unlisted disorder as if it were a closely related disease or 
injury, when the functions affected, 
the anatomical localization, and symptomatology are closely 
analogous.  See Lendenmann v. Principi, 3 Vet. App. 345, 351 
(1992) (permitting analogous ratings on the basis of etiology 
rather than symptoms).  Analogous ratings may be accomplished 
under 38 C.F.R. § 4.27 by being 'built- up' with the first 2 
digits representing the part of the schedule most closely 
identifying the bodily part or system and, followed by a 
hyphen, the last 2 digits being '99' to signify rating as an 
unlisted condition.  Generally see Archer v. Principi, 3 Vet. 
App. 433 (1992). 

Here, the veteran's plantar fasciitis causes pain in the 
plantar aspect of her feet and swelling after a long day of 
work, as well as chronic burning pain, even though there are 
no associated neurologic symptoms impairing her motor system, 
except perhaps her limited plantar flexion and limited 
dorsiflexion.  More recently, as shown during the 2004 VA 
examination, she has developed a guarded and antalgic gait, 
and the examiner commented there was significant impairment 
of normal activity.  This is akin to the situation discussed 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), requiring that VA 
consider the extent of additional functional impairment the 
veteran may have - above and beyond the limitation of motion 
objectively shown - due to premature fatigability, weakness, 
etc.

Since the veteran's bilateral foot disability is comprised of 
several conditions (plantar fasciitis, tarsal tunnel 
syndrome, and polyneuropathy), these conditions, when 
considered in the aggregate, cause severe symptomatology.  
Thus, resolving all reasonable doubt in her favor concerning 
their relative severity, she has severe overall impairment in 
each foot, thereby warranting a 30 percent rating for each 
foot under DC 5284.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The evidence does not, however, support a rating higher than 
30 percent for each foot at any time since the claims were 
filed.  This represents the maximum level of disability, in 
each foot, the veteran has experienced during the relevant 
time period at issue.  See Fenderson, 12 Vet. App. at 125-26.  
So she is entitled to 30 percent ratings, but no higher.




ORDER

A higher 30 percent initial rating is granted for the left 
foot plantar fasciitis with tarsal tunnel syndrome and 
polyneuropathy, subject to laws and regulations governing the 
payment of VA compensation.  

A higher 30 percent initial rating is granted for the right 
foot plantar fasciitis with tarsal tunnel syndrome and 
polyneuropathy, subject to laws and regulations governing the 
payment of VA compensation.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


